Exhibit 99 TI reports financial results for 2Q11 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (July 25, 2011) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced second-quarter revenue of $3.46 billion, net income of $672 million and earnings per share of 56 cents. “We are pleased with the continued success of the TI portfolio in Analog and Embedded Processing. Sequential revenue growth was driven by Embedded Processing up 12 percent and Analog up 3 percent, andwe believe we again gained market share in both segments,” said Rich Templeton, TI’s chairman, president and chief executive officer. “In the quarter, we also resumed production ahead of schedule at our Japan factories that were damaged in the earthquake, thanks to excellent work by our teams on the ground. “We expect growth in the third quarter, but because of mixed macroeconomic and market signals weare prepared for a broader-than-normal range of growth possibilities. We note that production at some computingand consumermanufacturers appears lukewarm even though we’re heading into the back-to-school and holiday seasons. At the same time, Asian distributor resaleshave been strong, demand from our Japanese customers isincreasing andour backlog increased in the second quarter. We’ve planned for modest sequential growth in the third quarter, yet are prepared to support higher demand if it materializes.” TI’s pending acquisition of National Semiconductor has cleared all antitrust reviews with the exception of China, which is underway.The company continues to expect the transaction to close before the end of the year. “We look forward to welcoming the people of National Semiconductor and to expanding the portfolio of unique products we can offer our Analog customers,” Templeton concluded. 2Q11 financial summary Amounts are in millions of dollars, except per-share amounts. 2Q11 2Q10 vs. 2Q10 1Q11 vs. 1Q11 Revenue $ $ -1
